DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed 11/13/2020.  Claims 2-7 and 9-20 are withdrawn from consideration and Claim 8 is pending and an action on the merits is as follows.	
Response to Arguments
Argument’s regarding restriction
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. Specifically the applicant alleges on page 2 “Initially, the Office Action asserts that applicants did not indicate which claims are readable upon elected Species 2. However, as indicated in applicants’ Response filed on August 13, 2020, “[independent claim 8 corresponds to the elected species and independent claim 2 is generic.” Accordingly, claims 9-14, which depend from claim 8, should be rejoined and fully examined for patentability in view of their dependence on allowable claim 8.Next, applicant properly identified that independent claim 2 is generic to elected Species 2, to which claim 8 corresponds. Accordingly, claim 2, and its dependent claims, should not have been withdrawn from consideration. Moreover, the features recited in claims 2-7 are shown in FIGS. 16A and 16B, as demonstrated in the annotated version of FIG. 16B provided above. For at least these reasons, claims 2-7 should be rejoined and fully examined for patentability, and should also be allowable for at least the reasons set forth below with respect to claim .
The examiner disagrees with the applicant for the following reasons: on 08/13/2020, the applicant stated the following in remarks “The election is made with traverse because the identified 
The examiner notes that in the original rejection the examiner noted there were no generic nor any linking claims.  However in the applicants response, does not state “Independent claim 8, corresponds to the elected species, and independent claim 2 which, the applicant believes to be generic, reads upon the elected species as well.” The examiner took the word of the applicant to mean the elected species includes claim 8. As far as the applicant’s assertion that independent claim 2 being generic, the examiner in the response to the applicant’s traversal reminded the applicant of the species election of which the examiner believed was included species 1. Another words the examiner did not believe the claim 2 to be generic  but the applicant also did not assert to include claim 2 as part of his elected species”
The examiner further notes MPEP 809.2 (a) recites “To be complete, a reply to a requirement made according to this section should include a proper election along with a listing of all claims readable thereon, including any claims subsequently added. The examiner notes, nowhere in the applicant’s election was this done. The applicant could have stated “ claims 8-14 read the elected species and also claim 2-7, which the applicant deems to be generic”  If the applicant had said something similar along those lines, the examiner submits 8-14 would have been examined and more than likely 2-7 remained restrictred. However the applicant is reminded that the examiner is not the inventor and cannot assume which claims the applicant may have intended. 
Next the applicant presents that an argument that independent claim 15  was species 3 , the examiner had typo (2), but it is clear from the applicant’s response to election this was understood. The applicant asserts that independent claim 15 also reads upon the elected species and should be rejoined. Finally the applicant assertsd the following “Applicants further submit, as directed by MPEP §806.04(e), claims are never species. Although claims 2, 8, and 15 may recite various combinations of features, 
The examiner believes that to be true and as a courtesy in the restriction noted that the figures were meant to dictate the species and not the claims. The examiner still believes Figures 1a, 2a and 16a as chosen correctly reads on the species within this invention. Moreover, the examiner notes further that all the arguments being presented now are against a “restriction that was made final” on 09/14/2020. The claims remain restricted and should claim 8 be deemed allowable, then claims 9-14 which would include all the allowable features of claim 8 will be rejoined. Claims 2-7 and 15-20 will remain restricted unless features are presented that would make not only claim 8 allowable will make claims 2 and 15 allowable.
Arguments for 103 rejection, claim 8 has been amended
Applicant’s arguments with respect to amended claim 8 have been considered but are moot because the new grounds of rejection has been set forth in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US2007/0085484 1) in view of Tsai et al. (US 2016/0027965 A1).
Hsu discloses (Figures 1-7 and corresponding text) a display device (Figures 4A-4b) comprising: a first substrate (402); a first transistor (404, transistor layers) over the first substrate (402); a light-emitting element (413) over the first substrate (402), the light-emitting element (413) being electrically connected to the first transistor (404); a first insulating layer (408, alignment  layer) 
Hsu fails to explicitly disclose a second insulating layer covering a side surface of the first insulating layer; wherein a refractive index of the first insulating layer is higher than a refractive index of the second insulating layer.
Tsai discloses (Figure 4b) a second insulating layer (31) covering a side surface (front side) of the first insulating layer (32); wherein a refractive index of the first insulating layer (32) is higher than a refractive index (31) of the second insulating layer in order to widen the viewing angle of the light that is emitted.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the display device of Hsu wherein a second insulating layer covering a side surface of the first insulating layer; wherein a refractive index of the first insulating layer is higher than a refractive index of the second insulating layer as disclosed by Tsai.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879